765 F.2d 147
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.EUGENE WRIGHT, JR., PLAINTIFF-APPELLANT,v.J. ESTES COCKE, ATTORNEY, DEFENDANT-APPELLEE.
NO. 85-5028
United States Court of Appeals, Sixth Circuit.
5/13/85

ORDER
BEFORE:  JONES and KRUPANSKY, Circuit Judges; and EDWARDS, Senior Circuit Judge.


1
Plaintiff appeals the district court's order dismissing his pro se civil rights action brought under 42 U.S.C. Sec. 1983.  Plaintiff has moved for appointment of counsel on appeal.  The case has been referred to a panel of this Court pursuant to Sixth Circuit Rule 9(a).  Upon examination of the record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff alleged in his complaint that his court-appointed attorney failed to file an appeal in his habeas corpus action.  The district court correctly held that a court-appointed attorney does not act under color of state law within the meaning of section 1983.  See Polk County v. Dodson, 454 U.S. 312 (1981).


3
Accordingly, it is ORDERED that the motion for appointment of counsel is denied and the district court's judgment is affirmed.  Sixth Circuit Rule 9(d)(2).